Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kweon et al. (US 2019/0191309 A1) - transmitting, to a common control function providing device (common control plane network function serving unit), a service request message including a tenant ID and a slice type provided by an application related to the 3rd party server; receiving a service response message including information on the limited data session from the network slice instance management device when a network slice instance management device (network slice instance unit) selected by the common function, but does not disclose receiving, by a first network management unit, a network slice management request message, wherein the network slice management request message is generated for on boarding a service, wherein the network slice management request message comprises service traffic information of the network slice, wherein the service traffic information of the network slice comprises any one or any combination of the following information about terminal devices: a quantity of terminal devices, a geographic distribution of the terminal devices, a service transmission status of the terminal devices, an activation ratio of the terminal devices, a moving status of the terminal devices, and a roaming status of the terminal devices.
Huawei, "Solution Section Reorganization," 3GPP TSG SA WG5 (Telecom Management) Meeting #113, S5-173137, May 8, 2017, pp. 1-11. (Year: 2017) – creating a network slice instance to support communication service, but does not disclose receiving, by a first network management unit, a network slice management request message, wherein the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L MILLS whose telephone number is (571)272-3094. The examiner can normally be reached Monday through Friday from 9-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

DONALD L. MILLS
Primary Examiner
Art Unit 2462



/Donald L Mills/Primary Examiner, Art Unit 2462